Per Curiam.
Defendant husband appeals from two orders, one granting plaintiff wife’s motion to hold defendant in contempt of court for deliberate violation of the terms of the divorce judgment and decree, and the other denying defendant’s motion that he be forgiven past-due alimony and that the decree be amended to release him from the obligation to pay alimony in the future.
We do not review the first order because defendant did not give timely notice of appeal. Rule 104.01, Rules of Civil Appellate Procedure.
In reviewing the second and later order, from which a timely appeal was taken, we are bound by the rule that a trial judge has discretion in deciding whether circumstances have changed sufficiently to necessitate modifying the alimony provisions of the original decree, and we will not reverse a trial judge’s order granting or denying a motion to modify such a decree absent an abuse of that discretion. See, e. g., Kaiser v. Kaiser, 290 Minn. 173, 186 N. W. 2d 678 (1971). The judge did not abuse his discretion in denying defendant’s motion in this case.
Respondent is hereby allowed attorneys’ fees of $300.
Affirmed.